This is a declaratory judgment proceeding. The pertinent facts are these: On or about January 8, 1974, the board of education of the town of Trumbull submitted an itemized estimate of its costs for the upcoming year simultaneously to the Trumbull board of finance and the first selectman *Page 133 
of the town. General Statutes § 10-2221 states that such estimates are to be submitted to the board of finance of the town, while chapter 4, § 5, of the Trumbull charter2 requires such submissions to be made to the first selectman, who then proposes a budget to the town board of finance. The first selectman reduced the requested amount by $400,000 and submitted his proposed estimates to *Page 134 
the board of finance, where a full public hearing was held pursuant to chapter 5, § 2, of the Trumbull charter.3 The board of finance failed to adopt a budget for submission to the town council. Rather, the board's six members split evenly in vote. Because the board failed to adopt a budget, the proposed budget submitted to it by the first selectman was deemed, under the provisions of chapter 5, § 2, *Page 135 
to be the budget submitted for vote to the town council. The budget as submitted by the first selectman to the board of finance was voted on and approved by the town council.
The plaintiff asks four questions in this declaratory judgment proceeding. The essential issue which has been submitted to this court, both by way of the questions posed and the arguments and briefs of counsel, is, however, whether the procedure outlined in the Trumbull charter for the adoption of a budget can apply consistently with the procedure outlined in General Statutes § 10-222. There is no claim that the procedure set forth in the Trumbull charter was not followed. Nor is there any claim that the amount eventually appropriated was so unreasonably low as to prohibit the board of education from meeting its statutory duty of implementing the educational interests of the state. See General Statutes § 10-220.4
Because broad powers are given to both boards of education and boards of finance, frequent clashes have arisen and will continue to arise over the precise limits of the powers of each body.Fowler v. Enfield, 138 Conn. 521, 532. Clearly the furnishing of education to inhabitants of a town *Page 136 
is a state function and duty. State ex rel. Boardof Education v. D'Aulisa, 133 Conn. 414, 418;Board of Education v. Board of Finance,127 Conn. 345, 349; Groton  Stonington Traction Co.
v. Groton, 115 Conn. 151, 155. For a board of education to perform its essential duties, the municipality in which it is located is obligated to supply sufficient funds regardless of whether such funds have been approved or appropriated by the municipality's legislative or financial body. Waterbury TeachersAssn. v. Furlong, 162 Conn. 390, 399. As pointed out in Groton  Stonington Traction Co. v. Groton,
supra, 158, one of the legislative purposes in establishing boards of finance is to afford a check on the incurring of various expenses by the town. The controlling rule of law as to the respective functions of boards of education and finance has been summarized in Board of Education v. Boardof Finance, supra, 350: "Where a town board of education includes in the estimates it submits to a board of finance expenditures for a purpose which is not within statutory provisions imposing a duty upon it nor within one which vests it with a discretion to be independently exercised, the board of finance may, if in its judgment, considering not only the educational purpose to be served but also *Page 137 
the financial condition of the town, it finds that the expenditure is not justified, decline to recommend an appropriation for it; where, however, the estimate is for an expenditure for a purpose which the statutes make it the duty of the board of education to effectuate or they vest in the board of education a discretion to be independently exercised as to the carrying out of some purpose, the town board of finance has not the power to refuse to include any appropriation for it in the budget it submits and can reduce the estimate submitted by the board of education only when that estimate exceeds the amount reasonably necessary for the accomplishment of the purpose, taking into consideration along with the educational needs of the town its financial condition and the other expenditures it must make. The board of finance in such a case must exercise its sound judgment in determining whether or to what extent the estimates of the board of education are larger than the sums reasonably necessary and if it properly exercises its discretion and the budget is approved by the town the board of education has no power to exceed the appropriations made." As reaffirmed in Board of Education v. Ellington,151 Conn. 1, 8, "the board of finance has a broad but not unlimited power to determine the amount that the municipality will appropriate, among other things, for educational purposes." The control exercised by the board of finance, however, "must be exercised reasonably by taking into consideration the duty of the board of education to maintain in the town a program of educational opportunity which meets the requirements of state law; the power of the board of education to exercise a sound and reasonable discretion in carrying out its duties; and the town's financial needs and resources." Id., 9.
According to the Trumbull charter, chapter 5, § 2, the body ultimately charged with approving or *Page 138 
rejecting a proposed budget is the town council. The board of finance receives a proposed budget from the first selectman. The board may raise or lower amounts suggested by the first selectman and may add to or subtract from the various items of expenditure. Only in the event the board of finance fails in its duty to adopt a budget for submission to the town council is the budget proposed by the first selectman deemed to be so submitted. Essentially, both General Statutes § 10-222 and chapter 5, § 2, of the Trumbull charter give the board of finance complete discretion, subject to the above-cited rules of law, in adopting a budget for submission to the authority ultimately making appropriations. The only difference is that the Trumbull charter provides for the situation in which the board of finance fails to adopt a budget. In that way, the appropriations process is not needlessly stalled, and the town's financial requirements are timely met.
Were this a situation in which a board of finance reduced an estimate of the board of education so that the sum appropriated was less than reasonably necessary to carry out the statutory function of the board of education, there would be a real need for some adequate relief, by declaratory judgment or otherwise. See Board of Education
v. Board of Finance, 127 Conn. 345, 353. Likewise, were this court here concerned with a refusal of the board of finance to provide funds for contract obligations undertaken by the board of education, the scope of inquiry would be necessarily broadened. See Groton  Stonington Traction Co.
v. Groton, 115 Conn. 151; State ex rel. Board ofEducation v. Quinn, 28 Conn. Sup. 265.
In the instant case, funds for educational purposes were appropriated properly under the charter of the town of Trumbull. The power of the municipality *Page 139 
to control the budget of its board of education, as outlined in General Statutes § 10-222, has been in no way usurped by the Trumbull charter. Absent a claim either that an unreasonably low appropriation has been made or that the board of finance has prevented the board of education from exercising a discretion independently vested in it, the fact that a failure by the board of finance to adopt a budget necessitated an alternative appropriations method is of no concern to the board of education.
   The purpose of the above discourse is to set forth fully and completely the general law applicable to disputes such as the present one. The court declines to answer specifically the questions posed not only because they are argumentative and imprecise;